On Motion to Certify.
Appellant has filed a motion to certify to the Supreme Court based upon two grounds: First, on account of the dissent of Associate Justice WALTHALL; second, because of alleged conflict of the opinion rendered herein with the case of Slaughter v. Knight, 184 S.W. 539.
Justice WALTHALL has withdrawn his dissent as per opinion this day filed. Appellant is therefore not entitled to certificate on account of the dissenting opinion. Johnson v. Portwood, 89 Tex. 235, 34 S.W. 596,787.
As to the second ground of the motion, we think there is no conflict between our opinion and that of Slaughter v. Knight. We regard our opinion as being in harmony with the rule announced in that case.
The motion to certify is therefore overruled.